Citation Nr: 0504654	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-08 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for lower back and 
upper back disorders.

3.  Entitlement to service connection for a skin disorder of 
the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to June 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is mindful that in a case, such as this one where 
service medical records may be lost, there is a heightened 
duty to assist the veteran in developing the evidence (e.g. 
search for alternate medical records) that might support his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

The veteran has asserted that his skin condition was 
occasioned by exposure to petroleum products in service.  In 
consideration of the fact that the veteran's duties as 
documented in his DD-214 support exposure to petroleum 
products in service, the Board considers that another 
examination would be helpful. 

Additionally, during his personal hearing in July 2004 the 
veteran testified that he was treated at Fort Buchanan, 
Puerto Rico in 1993, but that the records are not on file.  
He also indicated that he had applied for and had been 
receiving benefits from the Social Security Administration 
(SSA).  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  Another attempt to secure the 
veteran's service medical records through 
official channels, to include the 
National Personnel Records Center, the 
Office of the Surgeon General, and 
morning reports from the service 
department.  In addition, the RO should 
take appropriate steps to search for any 
of the veteran's medical records at 
facilities where he reportedly was 
treated in Nuremberg, Germany.  Negative 
responses should be associated with the 
claims file.

2.  The names and addresses of all 
medical care providers who treated the 
veteran for his claimed disorders since 
his leaving service in 1992 should be 
obtained.  After securing any necessary 
release, the agency should obtain these 
records (not already in the claims 
folder) and associate them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  The agency should also 
obtain copies of any of the veteran's 
post service treatment records from Ft. 
Buchanan, Puerto Rico for the period from 
1992 to 1993.

If the searches for such records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits in 2000.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

4.  The veteran should be scheduled for a 
VA examination by a physician with 
specialty in dermatology.  The examiner 
is requested to document all pertinent 
dermatological disorders of the hands and 
feet and to opine whether it is as likely 
as not that such conditions are 
etiologically related to the veteran's 
exposure to petroleum products or 
otherwise to the veteran's military 
service.  The claim folder should be made 
available for review prior to completion 
of the examination report.  

5.  When the development requested has 
been completed and after undertaking any 
other development deemed necessary, the 
case should again be reviewed by the 
agency on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



